November 24, 1925. The opinion of the Court was delivered by
The City Council of Charleston, which is the corporate name of the City of Charleston, has on its books a large amount of uncollected taxes levied in the years 1921, 1922, 1923, and 1924, aggregating over $300,000.00. It is evident that the municipality is having difficulty in collecting these past-due and unpaid taxes; otherwise it would not be necessary for it to resort to the expediency of this attempted issuance of certificates of indebtedness representing a portion of such past-due and unpaid taxes. In the petition for injunction it is alleged that the greater portion of them are uncollectible, but further investigation has satisfied us that, as the issue is only in the amount of $150,000.00, the City will be able to eventually collect that amount.
In order to enable the issuance of these certificates, the General Assembly of the State of South Carolina, by the Act approved March 14, 1925 (34 St. at Large, page 659), authorized the City Council of Charleston to issue certificates of indebtedness evidencing the amounts due for past-due and unpaid taxes and to sell the same, and in the name of the municipality guarantee the payment of the same when due; and, in the event sufficient of the taxes to meet such payment had not been collected at that time, then a special levy was to be made to supply the deficiency; and in any event an annual levy was to be made to raise the amount necessary to pay the interest on these certificates as a part of the ordinary expenses of City Council. An ordinance was passed by the City Council pursuant to said Act, and certificates to the amount of $150,000.00 are about to be issued. *Page 198 
Against this issue, the petitioner, as a taxpayer in the City of Charleston, seeks an injunction on the grounds of the constitutional violations set forth in the petition. The grounds, five in number, raise three questions:
(1) Is the Act a special law where a general law could have been made applicable, in violation of Article 3, § 34, Subdivision 9?
(2) Does the issuance of these certificates create a new indebtedness, without petition and election, in violation of Article 2, § 13, and Article 8, § 7?
(3) If it does create such new indebtedness, is it one which would be considered as a debt to be included in the 8 per cent. constitutional limitation, the City of Charleston having now outstanding indebtedness which exceeds 8 per cent. of the assessed value of its taxable property?
The contention of the petitioner is untenable underThomas v. Spartanburg Railway, Gas  Electric Co., 100 S.C. 478;85 S.E., 50. City of Columbia v. Smith, 105 S.C. 357;89 S.E., 1028, and Barnwell v. Matthews et al.,132 S.C. 313; 128 S.E., 712.
The injunction is refused, and petition dismissed.
MR. JUSTICE MARION, MR. ACTING ASSOCIATE JUSTICE R.O. PURDY, and MESSRS. CIRCUIT JUDGES SEASE, SHIPP, FEATHERSTONE, WILSON, DeVORE, HENRY, DENNIS, JOHNSON, RICE, MAULDIN, and MR. WM. H. GRIMBALL, SPECIAL CIRCUIT JUDGE, concur.